Citation Nr: 1118602	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee retropatellofemoral pain syndrome.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

The Board has found that additional development is required before the appellant's claims are decided.  

In December 2009, the Board remanded the Veteran's claims for further development, to include affording the veteran a VA examination to determine the current degree of severity of the right knee disability and the etiology of the left knee disability.  In response to the Board's remand, the Veteran was afforded a VA examination in July 2010.  Unfortunately, contrary to the Board's remand instructions, the examiner failed to address the frequency of any locking of the Veteran's right knee, the extent of functional impairment during flare ups and the impact of the Veteran's right knee disability on his ability to work.  In addition, the examiner failed to provide an opinion concerning whether the Veteran's left knee disability has been permanently worsened by his service-connected right knee disability.   

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded another examination by a physician with sufficient expertise to determine the current degree of severity of his service-connected right knee disability, and the nature and etiology of any currently present left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

(b) The examiner should provide an opinion concerning the degree of severity of any lateral instability or recurrent subluxation of the right knee.  If possible, the examiner should characterize the degrees as slight, moderate or severe.  The examiner should also determine if the knee locks and if so the frequency of the locking.

(c) Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

(d) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

(e) The examiner should also provide an opinion concerning the impact of the service-connected right knee disability on the Veteran's ability to work.

(f) With respect to each currently present left knee disability, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability was permanently worsened by his service-connected left knee disability.

The rationale for all opinions expressed should also be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4. Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


